ITEMID: 001-57552
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 1984
DOCNAME: CASE OF ÖZTÜRK v. GERMANY (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Pecuniary damage - claim dismissed;Costs and expenses - claim dismissed
TEXT: 1. The present case was referred to the Court by the Government of the Federal Republic of Germany ("the Government") in September 1982 and then by the European Commission of Human Rights ("the Commission") in October 1982. The case originated in an application (no. 8544/79) against that State lodged with the Commission on 14 February 1979 by a Turkish national, Mr. Abdulbaki Öztürk.
2. The Chamber constituted to hear the case relinquished jurisdiction in favour of the plenary Court on 27 May 1983 (Rule 48 of the Rules of Court). By a judgment delivered on 21 February 1984, the Court held that there had been a breach of Article 6 para. 3 (e) (art. 6-3-e) of the Convention in that the applicant had not received the free assistance of an interpreter during proceedings before the Heilbronn District Court (Series A no. 73, paragraphs 57-58 of the reasoning and point 2 of the operative provisions, pp. 22-23).
The only outstanding matter to be settled is the question of the application of Article 50 (art. 50) in the present case. Accordingly, as regards the facts, the Court will confine itself here to giving the pertinent details; for further particulars, reference should be made to paragraphs 9 to 41 of the above-mentioned judgment (pp. 8-16).
3. At the hearings held on 25 May 1983, Mr. Wingerter, counsel for the applicant, had sought, by way of just satisfaction for his client, reimbursement of interpretation fees of DM 63.90 and payment of lawyer’s costs incurred before the Convention institutions; as to the amount of the latter costs, he had stated that he left the decision to the discretion of the Court (ibid., p. 22, paragraph 59 of the reasoning). The Government had not taken a stand on the matter (ibid.).
In its judgment of 21 February 1984, the Court reserved the whole of the question (ibid., paragraph 60 of the reasoning and point 3 of the operative provisions, pp. 22-23); the same day, it referred the question back to the Chamber under Rule 50 para. 4 of the Rules of Court.
4. The President of the Chamber, to whom the Chamber had delegated the power to fix the further procedure, obtained, through the Deputy Registrar, the views of the Agent of the Government and of the Delegates of the Commission. On 2 March 1984, he directed that the Agent should have until 16 March 1984 to file her comments and that the Delegates should then have one month within which to reply in writing.
The Registrar received the Government’s memorial on 15 March. The Delegates’ memorial was lodged on 18 May, following an extension of the time-limit granted by the President of the Chamber on 9 May.
On 16 August, the Secretary to the Commission informed the Registrar that the applicant’s lawyer had notified him of his claims and comments by telephone and not in writing, as he had been requested to do.
5. Mr. B. Walsh, substitute judge, replaced Mr. J. Pinheiro Farinha, who was prevented from taking further part in the consideration of the case (Rules 22 para. 1 and 24 para. 1).
6. After consulting the Agent of the Government and the Delegates of the Commission through the Deputy Registrar, the Chamber decided on 24 September that there was no need to hold a hearing.
